Mr. Presiding Justice Thompson delivered the opinion of the court. 5. Appeal and ebbob, § 1538*—when giving of incomplete instruction not reversible error. The giving of an instruction which stated: “The jury are the judges of the questions of fact in the case, and the court does not by any instruction given to the jury in this case intend to instruct the jury how they should find any question of fact in this case,” held not reversible error for the reason it did not state “from the evidence in the case under the instructions of the court,” where the jury were fully instructed and the error could not have misled the jury.